         Case 1:04-cv-03314-LAP Document 201
                                         197 Filed 06/05/20
                                                   06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
MORATA, et al.,                                                         :
                                                                        :
                                             Plaintiffs,                :   ORDER OF PARTIAL
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   04-CV-3314 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x

        WHEREAS, on January 18, 2007, the Court entered a final judgment, ECF No. 34, (the

“Final Judgment”) against the Republic of Argentina (the “Republic”) in favor of the plaintiffs

Adriano Rosato, Aldo David, Alessandro Morata, Andrea Bonazzi, Angelina Salmistraro, Angelo

Leoni, Angiolino Fusato, Anna Storchi, Anneliese Gunda Becker, Antonella Bacchiocchi,

Antonio De Francesco, Barbara Ricchi, Bruno Calmasini, Bruno Pappacoda, Carla Morata,

Carmelina Censi, Carmelo Maio, Eugenia Re, Felicina Gaioli, Francesco Corso, Francesco

Foggiato, Francesco Mauro Ghezzi, Gabriele Fusato, Gian Francesco Cercato, Giancarlo B. Corsi,

Gianfranco Guarini, Giorgio Bennati, Giorgio Bistagnino, Graziella DaCroce, Guglielmina

Massara, Italia Camato, Laura Cosci, Luca Vitali, Luisella Guardincerri, Manuelito Toso

(succeeded by Annaliese Gunda Becker, Mauro Toso, Valeria Toso, and Tiziana Toso), Marco

Cavalli, Maria Luigia Conti, Maria Rita Moretto, Maritza Lenti, Martino Verna, Mauro Toso,

Milena Ampalla, Mirco Masina, Orsolina Berra, Rachele Bontempi, Renate Tielman, Rinaldo

Frisinghelli, Romano Marton, Sante Stefani, Silvana Corato, Stefania Bonpensiere, Stefano

Bistagnino, Studio Legale Bennati, Tarcisia Dalbosco, Ugo Lorenzi, Valeria Toso, Vincenzo

Carbone, Claudio Mangano, Mario Vicini, Giuseppina Capezzera, Maddalena Gaioli, Giuseppina

Corso, Mativa SRL, Filippo Bagolin, and Giulia Greggio, currently represented by Duane Morris
        Case 1:04-cv-03314-LAP Document 201
                                        197 Filed 06/05/20
                                                  06/04/20 Page 2 of 2



LLP, (together, the “Duane Morris Plaintiffs”), among others, with respect to the plaintiffs’

ownership of beneficial interests in Republic-issued bonds (the “Bonds”);

       WHEREAS, the Duane Morris Plaintiffs tendered interests in the Bonds in exchange for

new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred

their interests in the Bonds, and/or have otherwise settled their claims and accordingly no longer

hold any interest in the Bonds that are subject of the above-captioned case.

       NOW, THEREFORE, satisfaction of the Final Judgment as to the Duane Morris Plaintiffs

is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make an

entry of satisfaction on the docket.



SO ORDERED:


________________________
United States District Judge
Dated:     June 5 , 2020
